Citation Nr: 0603545	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-15 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether apportionment of the veteran's compensation 
disability in the amount of $300 monthly for the veteran's 
dependent child is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a RO Special Apportionment Decision dated in 
September 2002.  The decision granted apportionment of the 
veteran's service-connected compensation benefits in the 
amount of $300 monthly to his dependent son, payable to his 
ex-wife as custodian.  The veteran timely appealed that 
determination, and the veteran's' ex-wife has contested the 
veteran's claim.

In the veteran's substantive appeal, he requested a hearing 
before the Board at the RO.  A travel Board hearing was 
scheduled for May 2005.  On the date of the hearing, the 
veteran indicated that he had no further testimony to provide 
and did not wish to appear before the Board.  The veteran's 
request for a hearing is considered withdrawn.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran is currently receiving compensation for 
service-connected disability evaluated 100 percent disabling.

3.  Apportionment of the veteran's benefits in the amount of 
$300 a month in support of his dependent son is reasonable 
and would not create undue hardship on the veteran.  


CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
compensation benefits on behalf of his dependent son in the 
amount of $300 is appropriate.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451, 3.452. 3.458 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).  VA regulations provide for two 
types of apportionments.  A "general" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that 
an apportionment may be paid if the veteran is not residing 
with his or her spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special"  
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

The record reflects that the veteran has been in receipt of 
VA disability compensation for an acquired psychiatric 
disorder, rated 100 percent disabling, since February 1989.  
He receives approximately $2,261 a month from the VA for this 
disorder, including additional payments for his son and his 
daughter, both of whom are living apart from him with their 
respective mothers.  The claimant is the mother of the 
veteran's son, acting as custodian of the veteran's son, and 
is divorced from the veteran since 1990.  

In January 2002, the claimant filed a request for an 
increased apportionment for her and the veteran's son, then 
14 years old.  She requested $300 a month, an increase from 
the $50 a month that she had been receiving.  The veteran was 
notified of the request and asked to submit a financial 
status report.  In this report, he indicated total monthly 
income of $3,025, entirely from Social Security and VA 
payments.  Total monthly expenses were reported as $2,851 
resulting in a net monthly income of $174.  The veteran wrote 
that the requested $300 monthly apportionment would cause him 
financial hardship and he would not be able to pay his bills.  

The claimant was also requested to complete a financial 
status report, but did not complete one and a field 
examination was conducted in May 2002 to determine if the 
son's needs were being met.  The examiner interviewed the 
claimant and the veteran's son, conducting a thorough review 
of the family financial situation taking an itemized 
statement of income and expenses.  It was noted that the 
veteran's son was active in school activities and 
extracurricular activities as well.  He concluded that the 
current apportionment of $50 was less than it ought to be at 
the time.  By telephone conference and a written statement of 
expenses, the claimant admitted to an average monthly income 
of $1,850, and expenses of approximately $2,630 which 
exceeded income by approximately $730.  

The RO issued a special apportionment decision in September 
2002 granting an apportion of the veteran's compensation 
benefits in the amount of $300 a month.  The RO noted that 
$50 a month was very low in support of a teenage child and 
that the veteran had a positive balance in his finances after 
all his expenses and income was calculated.  Further, the 
evidence gathered from the field examination and from the 
claimant's statement showed that the claimant had more 
expenditures than income on a regular basis.  

The veteran filed a notice of disagreement with the decision 
of the RO, reiterating that payment of the $300 a month would 
result in a financial hardship.  He submitted an updated 
financial status report showing a monthly income of $2,775 
and monthly expenses of $2,851 leaving a negative balance of 
$76 a month.  He also submitted copies of Social Security 
Award letters showing a benefit entitlement of $186 monthly 
from July 2001 and $191 monthly from December 2001 for each 
of his children.  He argued that in light of these payments, 
any additional payment in the form of an apportionment of his 
compensation would be "double dipping" as child support and 
therefore unfair.  He referred to a divorce agreement in 
which the court had agreed to accept the amount of child 
support that the Social Security Administration allowed for 
dependents.  A field examination of the veteran was conducted 
in March 2003.

Upon review of all the evidence, the Board finds that an 
apportionment of $300 a month of the veteran's compensation 
benefits in support of the veteran's son is reasonable.  Both 
parents have an obligation to support their son.  The award 
of approximately $200 in Social Security benefits and $300 in 
VA benefits is not unreasonable for the support of a teenage 
child.  Although the veteran has argued that such a payment 
would cause a hardship, this is not shown.  He has not 
indicated that any of his needs are not being met, including 
as reported in his December 2002 financial status report, 
$120 a month for telephone, $75 a month for cable television, 
$200 a month for clothing and $600 a month for payments on a 
car loan.  Hardship contemplates an inability to pay for 
essentials such as food, clothing, shelter or medical 
expenses.  Such deprivations are not shown in this case.  

Specifically, the Board notes that under VA's own guidelines, 
an apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee, and ordinarily undue hardship is not recognized 
until more than 50 percent is apportioned.  In this case, the 
$300 amount monthly apportioned is well below the 20 percent 
level of the veteran's compensation benefits.  The Board has 
noted the veteran's argument that child support has been 
fixed previously at the time of his divorce at the amount of 
the Social Security payments; however, VA is not bound by any 
such agreement in fixing the amount of the apportionment, but 
by the reasonable support needs of the dependent child based 
on the facts found.  

Thus, the criteria for the assignment of a special 
apportionment have been met under 38 C.F.R. § 3.451 (2005).  
Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the grant of an apportionment of 
$300 of the veteran's VA disability compensation.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the contents of the August 2003 
statement of the case (SOC).  Since this fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the (SOC), and letters sent to the veteran by the RO, 
he was provided with specific information as to why his claim 
was being denied, and of the evidence that was lacking. 

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, in essence, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board notes that the Court's decision in Pelegrini II, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The claims folder contains all available records.  The 
appellant has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also finds that the contested claims procedures 
codified at 38 U.S.C.A. § 7105A(b) (West 2002) and 38 C.F.R. 
§§ 19.100 through 19.102 and 20.500 through 20.504 (2005) 
have been substantially complied with.  That is, the RO has 
provided both the veteran and his ex-spouse, as custodian for 
the veteran's dependent son, with notice of the action taken 
with respect to the claim.  They were both provided with 
notice of the Apportionment Decision and the subsequent 
Statement of the Case (SOC).  These determinations provided 
both parties with the pertinent laws and regulations relating 
to the issue at hand and notified the veteran of why his 
claim was being denied.  Both the veteran and the veteran's 
ex-spouse have been provided the opportunity to present 
testimony during a personal hearing, but have declined.  
Thus, the contested claims procedures have been substantially 
complied with. 


ORDER

An apportionment of the veteran's service-connected 
disability compensation benefits in the amount of $300 
monthly in support of his dependent son is proper; the appeal 
is denied.




____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


